

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) dated November
28, 2018 is by and between Centrus Energy Corp., a Delaware corporation
(“Centrus”), and Daniel B. Poneman, (“Executive”). Centrus and Executive shall
collectively be referred to as the “Parties” and individually as a “Party.”
WHEREAS, Centrus and Executive entered into an Employment Agreement effective as
of March 6, 2015 (the “Agreement”), a copy of which is attached hereto as
Exhibit A;
WHEREAS, Executive desires to receive and the Company desires to provide a
portion of Executive’s Annual Bonus in equity; and
WHEREAS, in accordance with paragraph 12.1 of the Agreement, the Parties desire
to amend the Agreement to enable the Company to pay a portion of Executive’s
2018 and subsequent annual bonuses in common stock.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Parties hereby agree to the following:
1.
Capitalized terms used and not defined in this Amendment No. 1 have the
respective meanings assigned to them in the Agreement.

2.
Section 1.7(a) of the Agreement is to be deleted in its entirety and replaced
with the following:

“(a)    Annual Bonus.
(i)    Executive shall be eligible to participate in the Centrus Energy Corp.
2015 Performance Incentive Plan (or its successor) (“Annual Bonus Plan”), with
an annual target bonus at least equal to 100% of Base Salary (“Annual Bonus”).
The actual amount of the Annual Bonus awarded to Executive will be based on
attainment of certain individual and corporate performance goals and targets
determined by the Compensation Committee, after consultation with Executive, and
the Compensation Committee’s determination, in its sole discretion, whether and
to what extent the applicable performance goals and targets have been achieved.
The Annual Bonus may be more (up to 125% of Base Salary or such higher amount as
the Compensation Committee may determine in the future) or less (as low as zero)
than the target amount, as determined by the Compensation Committee in its sole
discretion. The Annual Bonus will be paid at the same time annual bonuses are
paid to other senior executives participating in the Annual Bonus Plan.
(ii)    Except for the 2015 performance year, no minimum incentive is
guaranteed. For the 2015 performance year, Executive will be entitled to a
guaranteed Annual Bonus in the amount of $625,000, which shall be paid in two
installments. The first installment in the amount of $312,500 will be paid on
the next payroll date after the Effective Date (“First Installment”) and,
provided that Executive is employed on the payment date, the second installment
in the amount of $312,500 (“Second Installment”) will be paid in calendar year
2016 when annual bonuses under the Annual Bonus Plan are (or would be, if
approved by the Board’s Compensation Committee) paid to other senior executives,
but no later than March 15, 2016. If Executive is not employed by the Company on
the payment date, Executive shall repay the full amount of the First Installment
promptly and in any event within 10 days following Executive’s termination of
employment via personal or cashier’s check.
(iii)    Beginning as of the 2018 performance year, up to ten percent (10%) of
the Annual Bonus awarded to Executive may be paid in fully vested shares of the
Company’s Class A common stock (“Common Stock”) pursuant to the 2014 Equity Plan
(as defined below), the applicable percentage to be determined by the
Compensation Committee of the Company’s Board of Directors in its sole
discretion, subject to the terms and condition of the 2014 Equity Plan,
applicable securities laws, and the exception described below. The number of
shares to be awarded shall be determined by multiplying the Base Salary as of
the beginning of the applicable performance year by the percentage of the Annual
Bonus being paid in shares to obtain the cash value of the equity award and
dividing the aforementioned cash value of the equity award by the Fair Market
Value (as defined in the 2014 Equity Plan) of the Company’s Common Stock on the
date of issuance. The number of shares awarded will be rounded up or down to the
nearest full share. Notwithstanding the preceding, in determining the applicable
percentage the Compensation Committee shall not apply a percentage that would
result in the issuance of more than 20,000 shares of Common Stock in any
applicable performance year. Determinations by the Compensation Committee under
this Section 1.7(a)(iii) shall be final, conclusive and binding upon all
persons. The “2014 Equity Plan” shall mean and refer to that certain 2014 Equity
Incentive Plan, as it may be amended from time to time (or a successor plan), as
the case may be.”
3.
This Amendment No. 1 shall be effective as of November 28, 2018 (the “Amendment
Effective Date”). Except as expressly provided in this Amendment No. 1, all of
the terms and provisions of the Agreement are and will remain in full force and
effect, and are hereby ratified and confirmed by the Parties. Without limiting
the generality of the foregoing, the amendments contained herein will not be
construed as an amendment to or waiver of any other provision of the Agreement
or as a waiver of or consent to any further or future action on the part of
either Party that would require the waiver or consent of the other Party. On and
after the Amendment Effective Date, each reference in the Agreement to "this
Agreement," "the Agreement," "hereunder," "hereof," "herein" or words of like
import shall mean and be a reference to the Agreement as amended by this
Amendment No. 1.

4.
This Amendment No. 1 shall be governed by the laws of the State of Maryland.

5.
This Amendment No. 1 may be executed in two or more counterparts, each of which
shall for all purposes be deemed an original and all of which shall constitute
one and the same instrument and shall become effective when one or more
counterparts or electronic signatures have been executed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart or form of electronic signature.

[Signature Page Follows on Next Page]



IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 through their
duly authorized representatives as of the date first listed above.
CENTRUS ENERGY CORP.                EXECUTIVE


By:    /s/ Mikel H. Williams                By:    /s/ Daniel B.
Poneman            
Name: Mikel H. Williams                Name: Daniel B. Poneman
Title: Chairman of the Board                Title: Executive


